DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-17 were rejected in Office Action from 11/05/2021.
	Applicant filed a response, amended claim 1, 4, 7 and cancelled claim 3.
	Claims 1-2 and 4-17 are currently pending in the application.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
Claims 8 and 11 should depend on claim 1 as claim 3 has been cancelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) and further in view of Kotik (U.S. Patent Application Publication 2017/0098868).
Regarding claims 1, AAPA teaches a battery  (see figure 1 of the instant application) comprising a package case (011) and a circuit board (02) (see page 4 and figure 1 of the instant specification 
AAPA does not teach the particulars of the a buffer member comprising a layered structure comprising at least an elastic layer and a rigid layer. 

    PNG
    media_image1.png
    979
    790
    media_image1.png
    Greyscale

Kotik, directed to a battery cell assemblies (title), teaches a buffer member (i.e., elastic member) (330) positioned between battery cells (abstract) (paragraph [0051]-[0053]) and comprises a layered structure (see figure 12) with materials that are elastic and rigid (paragraph [0071]) (i.e., steel, aluminum, copper are known to be rigid whereas plastic and synthetic rubber materials are known to be elastic). Kotik teaches the elastic materials serve as compression spring and the rigid materials permit shaping in a press (paragraph [0071]). 

Regarding claim 2, AAPA teaches the battery further comprises an electrode assembly (012) with an electrode tab (0121); the package case (011) further includes a first side (0111) perpendicular to the first surface (0112) and the electrode tab (0121) extends from the first side (0112) and is coupled with the circuit board (see figure 1 and page 4 of the instant specification).
Regarding claim 4, AAPA teaches the battery as described above in claim 1. AAPA does not teach the particulars of the buffer member having two elastic layer with the rigid layer arranged between the at least to elastic layers. However, in view of the teachings of Kotik above (see lines 5-10 above), it would have been obvious to a person having ordinary skill in the art to modify AAPA to include two elastic layers and a rigid layer arranged in between the elastic layer in order to further increase compressed state while permitting the shape and formation of the buffer member in a press.  
Regarding claim 5-6, AAPA teaches the battery as described above in claims 1-2. AAPA does not explicitly teach the particulars as recited in the instant claim. Kotik however, teaches buffer member as described above in claims 1-2. AAPA as modified by Kotik would result in having an arrangement where the buffer member is positioned in between the electrode assembly and the circuit board which would corresponds to a portion of the buffer member between circuit board and the first surface and a portion of the buffer member between the circuit board and the first side. The buffer member portions of Kotik refer to different sides of an integral component. For instance, the side of the buffer member that is between the circuit board and the first surface and the side (of the same buffer member) that is between the circuit board and the first side which would necessarily need to be integral as both correspond to the same buffer member. 
Regarding claim 9-14, AAPA teaches the battery as described above in claim 1-7 to include the buffer member as modified by Kotik. However, the particular of the thickness is not described in AAPA. Nonetheless, Kotik teaches applicability in various technologies ranging from portable electronics to hybrid electric vehicles (paragraph [0004]) which come in different shapes and sizes. Therefore, scaling up or down the components to form a desired size and space within the structure would be obvious to a person with ordinary skill in the art absent evidence that the buffer member sizes is critical. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, AAPA teaches the electrode assembly (012) is adhered to an inner wall of the package case (011) (as shown in figures (2A-2B).  
  Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) and further in view Kotik (U.S. Patent Application Publication 2017/0098868) as applied to claim 1 above, and further in view of Baek (U.S. Patent Application Publication 2012/0052333).
	Regarding claim 8, AAPA teaches the battery as described above in claim 1 to include the buffer member as modified by Kotik. The particulars of the elastic layer is at least one selected from the group consisting of polyvinylidene fluoride, polyethylene, polypropylene, styrene butadiene rubber, silica gel and rubber is not described in AAPA. However, Kotik teaches the buffer member can include steel, aluminum, copper which can encompass a rigid material and a polymer or elastomer which can encompass an elastic material (paragraph [0071]). Nonetheless, additional guidance is provided below.  
Baek, also directed to a battery (i.e., battery pack) (abstract), teaches a battery having buffer members (i.e., shock absorbing layers) formed of a flexible material such as a rubber-based or a silica gel material (i.e., silicon-based) for absorbing an external shock (paragraph [0041]-[0042]). In addition, Baek teaches the buffer members can be any flexible material as long as they are capable of absorbing an external shock (paragraph [0042]). 

Regarding claim 16, AAPA teaches the battery as described above in claim 1 and 8 to include the buffer member as modified by Kotik. However, the particular of the thickness is not described in AAPA. Nonetheless, Kotik teaches applicability in various technologies ranging from portable electronics to hybrid electric vehicles (paragraph [0004]) which come in different shapes and sizes. Therefore, scaling up or down the components to form a desired size and space within the structure would be obvious to a person with ordinary skill in the art absent evidence that the buffer member sizes is critical. See In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is suggested to amend claim 1 to incorporate the subject matter of claims 2 and 5-7 in order to place the application in condition of allowance. The particulars as recited in claim 7 in combination with the specifics as recited in claims 2 and 4-5 is not taught or suggested by the prior art. 

Response to Arguments
Applicant arguments filed on 01/11/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Kotik.
Examiner appreciates the amendments to claim 1 and the drawings therefore, the previous objections and rejection under 112(b) are withdrawn. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hambitzer et al. (U.S. Patent 6,709,789). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723